


Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

 

BY AND BETWEEN

 

GANNETT CO., INC.

 

AND

 

GANNETT SPINCO, INC.

 

DATED AS OF JUNE 26, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

Section 1.01.

Definitions

1

 

 

 

ARTICLE II SERVICES

6

 

 

Section 2.01.

Services

6

Section 2.02.

Performance of Services

6

Section 2.03.

Charges for Services

8

Section 2.04.

Reimbursement for Out-of-Pocket Costs and Expenses

8

Section 2.05.

Changes in the Performance of Services

9

Section 2.06.

Transitional Nature of Services

9

Section 2.07.

Subcontracting

9

Section 2.08.

Certain SpinCo IP/IT

9

 

 

 

ARTICLE III OTHER ARRANGEMENTS

10

 

 

Section 3.01.

Access

10

 

 

 

ARTICLE IV BILLING; TAXES

11

 

 

Section 4.01.

Procedure

11

Section 4.02.

Late Payments

11

Section 4.03.

Taxes

11

Section 4.04.

No Set-Off

11

Section 4.05.

Audit Rights

11

 

 

 

ARTICLE V TERM AND TERMINATION

12

 

 

Section 5.01.

Term

12

Section 5.02.

Early Termination

12

Section 5.03.

Interdependencies

13

Section 5.04.

Effect of Termination

13

Section 5.05.

Information Transmission

13

 

 

 

ARTICLE VI CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

13

 

 

Section 6.01.

Parent and SpinCo Obligations

13

Section 6.02.

No Release; Return or Destruction

14

Section 6.03.

Privacy and Data Protection Laws

14

Section 6.04.

Protective Arrangements

14

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII LIMITED LIABILITY AND INDEMNIFICATION

15

 

 

Section 7.01.

Limitations on Liability

15

Section 7.02.

Obligation to Re-Perform; Liabilities

16

Section 7.03.

Third-Party Claims

16

Section 7.04.

Provider Indemnity

16

Section 7.05.

Indemnification Procedures

17

 

 

 

ARTICLE VIII TRANSITION COMMITTEE

17

 

 

Section 8.01.

Establishment

17

 

 

 

ARTICLE IX MISCELLANEOUS

17

 

 

Section 9.01.

Mutual Cooperation

17

Section 9.02.

Further Assurances

17

Section 9.03.

Audit Assistance

17

Section 9.04.

Title to Intellectual Property

17

Section 9.05.

Independent Contractors

18

Section 9.06.

Counterparts; Entire Agreement; Corporate Power

18

Section 9.07.

Governing Law

19

Section 9.08.

Assignability

19

Section 9.09.

Third-Party Beneficiaries

19

Section 9.10.

Notices

20

Section 9.11.

Severability

20

Section 9.12.

Force Majeure

20

Section 9.13.

Headings

21

Section 9.14.

Survival of Covenants

21

Section 9.15.

Waivers of Default

21

Section 9.16.

Dispute Resolution

21

Section 9.17.

Specific Performance

22

Section 9.18.

Amendments

22

Section 9.19.

Precedence of Schedules

22

Section 9.20.

Interpretation

22

Section 9.21.

Mutual Drafting

23

 

ii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT, dated as of June 26, 2015 (this
“Agreement”), is by and between Gannett Co., Inc., a Delaware corporation
(“Parent”), and Gannett SpinCo Inc., a Delaware corporation (“SpinCo”).

 

R E C I T A L S:

 

WHEREAS, the board of directors of Parent (the “Parent Board”) has determined
that it is in the best interests of Parent and its shareholders to create a new
publicly traded company that shall operate the SpinCo Business;

 

WHEREAS, in furtherance of the foregoing, the Parent Board has determined that
it is appropriate and desirable to separate the SpinCo Business from the Parent
Business (the “Separation”) and, following the Separation, make a distribution,
on a pro rata basis, to holders of Parent Shares on the Record Date of 98.5% of
the outstanding SpinCo Shares owned by Parent (the “Distribution”);

 

WHEREAS, in order to effectuate the Separation and the Distribution, Parent and
SpinCo have entered into a Separation and Distribution Agreement, dated as of
June 26, 2015 (the “Separation and Distribution Agreement”);

 

WHEREAS, in order to facilitate and provide for an orderly transition in
connection with the Separation and the Distribution, the Parties desire to enter
into this Agreement to set forth the terms and conditions pursuant to which each
of the Parties shall provide Services to the other Party for a transitional
period; and

 

WHEREAS, the Parties acknowledge that this Agreement, the Separation and
Distribution Agreement, and the Ancillary Agreements represent the integrated
agreement of Parent and SpinCo relating to the Separation and Distribution, are
being entered together, and would not have been entered independently.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01.         Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:

 

“Action” shall mean any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, subpoena, proceeding or investigation of any nature
(whether criminal, civil, legislative, administrative, regulatory, prosecutorial
or otherwise) by or before any federal, state, local, foreign or international
Governmental Authority or any arbitration or mediation tribunal.

 

--------------------------------------------------------------------------------


 

“Additional Services” shall have the meaning set forth in Section 2.01(b).

 

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Charge” and “Charges” have the meaning set forth in Section 2.03.

 

“Confidential Information” means all Information that is either confidential or
proprietary.

 

“Dispute” has the meaning set forth in Section 9.16(a).

 

“Distribution” has the meaning set forth in the Recitals.

 

“Distribution Date” shall mean the date of the consummation of the Distribution,
which shall be determined by the Parent Board in its sole and absolute
discretion.

 

“Effective Time” shall mean 12:01 a.m., New York City time, on the Distribution
Date.

 

“Force Majeure” shall mean, with respect to a Party, an event beyond the
reasonable control of such Party (or any Person acting on its behalf), which
event (a) does not arise or result from the fault or negligence of such Party
(or any Person acting on its behalf) and (b) by its nature would not reasonably
have been foreseen by such Party (or such Person), or, if it would reasonably
have been foreseen, was unavoidable, and includes acts of God, acts of civil or
military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, labor
problems or unavailability of parts, or, in the case of computer systems, any
significant and prolonged failure in electrical or air conditioning equipment. 
Notwithstanding the foregoing, the receipt by a Party of an unsolicited takeover
offer or other acquisition proposal, even if unforeseen or unavoidable, and such
Party’s response thereto, shall not be deemed an event of Force Majeure.

 

“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, local, domestic, foreign or
multinational, exercising executive, legislative, judicial, regulatory,
administrative or other similar functions of, or pertaining to, government and
any executive official thereof.

 

“Information” shall mean information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,

 

2

--------------------------------------------------------------------------------


 

prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

 

“Interest Payment” has the meaning set forth in Section 4.02.

 

“Law” shall mean any national, supranational, federal, state, provincial, local
or similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

 

“Level of Service” has the meaning set forth in Section 2.02(c).

 

“Liabilities” shall mean all debts, guarantees, assurances, commitments,
liabilities, responsibilities, Losses, remediation, deficiencies, damages,
fines, penalties, settlements, sanctions, costs, expenses, interest and
obligations of any nature or kind, whether accrued or fixed, absolute or
contingent, matured or unmatured, accrued or not accrued, asserted or
unasserted, liquidated or unliquidated, foreseen or unforeseen, known or
unknown, reserved or unreserved, or determined or determinable, including those
arising under any Law, claim (including any Third-Party Claim), demand, Action,
or order, writ, judgment, injunction, decree, stipulation, determination or
award entered by or with any Governmental Authority or arbitration tribunal, and
those arising under any contract, agreement, obligation, indenture, instrument,
lease, promise, arrangement, release, warranty, commitment or undertaking, or
any fines, damages or equitable relief that is imposed, in each case, including
all costs and expenses relating thereto.

 

“Losses” shall mean actual losses (including any diminution in value), costs,
damages, penalties and expenses (including legal and accounting fees and
expenses and costs of investigation and litigation), whether or not involving a
Third-Party Claim.

 

“Minimum Service Period” means the period commencing on the Distribution Date
and ending ninety (90) days after the Distribution Date, unless otherwise
specified with respect to a particular service on the Schedules hereto.

 

“Parent” has the meaning set forth in the Preamble.

 

“Parent Board” has the meaning set forth in the Recitals.

 

“Parent Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Parent Shares” shall mean the shares of common stock, par value $1.00 per
share, of Parent.

 

“Parties” means the parties to this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Person” shall mean an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.

 

“Provider” means, with respect to any Service, the Party providing such Service
hereunder.

 

“Provider Indemnitees” has the meaning set forth in Section 7.03.

 

“Recipient” means, with respect to any Service, the Party receiving such Service
hereunder.

 

“Recipient Indemnitees” has the meaning set forth in Section 7.04.

 

“Record Date” shall mean the close of business on the date to be determined by
the Parent Board as the record date for determining holders of Parent Shares
entitled to receive SpinCo Shares pursuant to the Distribution.

 

“Representatives” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys or other representatives.

 

“Separation” has the meaning set forth in the Recitals.

 

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

 

“Service Baseline Period” has the meaning set forth in Section 2.02(c).

 

“Service Period” means, with respect to any Service, the period commencing on
the Distribution Date and ending on the earlier of (a) the date that a Party
terminates the provision of such Service pursuant to Section 5.02, (b) the date
that is the two year anniversary of the Distribution Date and (c) the date
specified for termination of such Service in the Schedules hereto.

 

“Services” has the meaning set forth in Section 2.01(a).

 

“Significant Service Shortfall” has the meaning set forth in Section 2.02(d).

 

“SpinCo” has the meaning set forth in the Preamble.

 

“SpinCo Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“SpinCo Shares” shall mean the shares of common stock, par value $0.01 per
share, of SpinCo.

 

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(a) beneficially owns, either

 

4

--------------------------------------------------------------------------------


 

directly or indirectly, fifty percent (50%) or more of (i) the total combined
voting power of all classes of voting securities, (ii) the total combined equity
interests or (iii) the capital or profit interests, in the case of a
partnership, or (b) otherwise has the power to vote, either directly or
indirectly, sufficient securities to elect a majority of the board of directors
or similar governing body.

 

“Tax” means any and all forms of taxation, whenever created or imposed by a
Taxing Authority, and, without limiting the generality of the foregoing, shall
include net income, alternative or add-on minimum, estimated, gross income,
sales, use, ad valorem, gross receipts, value added, franchise, profits,
license, transfer, recording, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profit, custom duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any related interest, penalties or other additions to
tax, or additional amounts imposed by any such Taxing Authority.

 

“Tax Matters Agreement” shall mean the Tax Matters Agreement to be entered into
by and between Parent and SpinCo or their respective Subsidiaries in connection
with the Separation, the Distribution or the other transactions contemplated by
the Separation and Distribution Agreement.

 

“Taxing Authority” means a national, foreign, municipal, state, federal or other
governmental authority responsible for the administration of any Tax.

 

“Termination Charges” shall mean, with respect to the termination of any Service
pursuant to Section 5.02(a)(i), any and all costs, fees and expenses (other than
any severance or retention costs, unless otherwise specified with respect to a
particular Service on the Schedules hereto or in the other Ancillary Agreements)
payable by the Provider of such Service to a Third Party directly as a result of
the early termination of such Service; provided, however, that the Provider
shall use commercially reasonable efforts to minimize any costs, fees or
expenses payable to any Third Party in connection with such early termination of
such Service and credit any such reductions against the Termination Charges
payable by the Recipient.

 

“Third Party” shall mean any Person other than the Parties or any of their
Affiliates.

 

“Third-Party Claim” shall mean any Action commenced by any Third Party against
any Party or any of its Affiliates.

 

“Transition Committee” has the meaning set forth in the Separation and
Distribution Agreement.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II
SERVICES

 

Section 2.01.         Services.

 

(a)           Commencing as of the Effective Time, the Provider agrees to
provide, or to cause one or more of its Subsidiaries to provide, to the
Recipient, or any Subsidiary of the Recipient, the applicable services (the
“Services”) set forth on the Schedules hereto.

 

(b)           After the date of this Agreement, if SpinCo or Parent
(i) identifies a service that (x) the Parent provided to SpinCo prior to the
Distribution Date that SpinCo reasonably needs in order for the SpinCo Business
to continue to operate in substantially the same manner in which the SpinCo
Business operated prior to the Distribution Date, and such service was not
included on the Schedules hereto (other than because the Parties agreed such
service shall not be provided), or (y) SpinCo provided to Parent prior to the
Distribution Date that Parent reasonably needs in order for the Parent Business
to continue to operate in substantially the same manner in which the Parent
Business operated prior to the Distribution Date, and such service was not
included on the Schedules hereto (other than because the Parties agreed such
service shall not be provided), and (ii) provides written notice to the other
Party within ninety (90) days after the Distribution Date requesting such
additional services, then such other Party shall use its commercially reasonable
efforts to provide such requested additional services (such requested additional
services, the “Additional Services”); provided, however, that no Party shall be
obligated to provide any Additional Service if it does not, in its reasonable
judgment, have adequate resources to provide such Additional Service or if the
provision of such Additional Service would significantly disrupt the operation
of its or its Subsidiaries’ businesses; and provided, further, that the Provider
shall not be required to provide any Additional Services if the Parties are
unable to reach agreement on the terms thereof (including with respect to
Service Charges therefor). In connection with any request for Additional
Services in accordance with this Section 2.01(b), the Parties shall in good
faith negotiate the terms of a supplement to the applicable Schedule, which
terms shall be consistent with the terms of, and the pricing methodology used
for, similar Services provided under this Agreement.  Upon the mutual written
agreement of the Parties, the supplement to the applicable Schedule shall
describe in reasonable detail the nature, scope, service period(s), termination
provisions and other terms applicable to such Additional Services in a manner
similar to that in which the Services are described in the existing Schedules. 
Each supplement to the applicable Schedule, as agreed to in writing by the
Parties, shall be deemed part of this Agreement as of the date of such agreement
and the Additional Services set forth therein shall be deemed “Services”
provided under this Agreement, in each case subject to the terms and conditions
of this Agreement.

 

Section 2.02.         Performance of Services.

 

(a)           Subject to Section 2.06, the Provider shall perform, or shall
cause one or more of its Subsidiaries to perform, all Services to be provided by
the Provider in a manner that is based on its past practice and that is
substantially similar in all material respects to the analogous services
provided by or on behalf of Parent or any of its Subsidiaries to Parent or its
applicable functional group or Subsidiary prior to the Effective Time, and, in
any event, in a manner that conforms in all material respects with the terms of
the Schedules hereto.

 

(b)           Nothing in this Agreement shall require the Provider to perform or
cause to be performed any Service to the extent that the manner of such
performance would constitute a violation of any applicable Law or any existing
contract or agreement with a Third Party.  If the Provider is or becomes aware
of any potential violation on the part of the Provider, the

 

6

--------------------------------------------------------------------------------


 

Provider shall promptly advise the Recipient of such potential violation, and
the Provider and the Recipient will mutually seek an alternative that addresses
such potential violation.  The Parties agree to cooperate in good faith and use
commercially reasonable efforts to obtain any necessary Third Party consents
required under any existing contract or agreement with a Third Party to allow
the Provider to perform, or cause to be performed, all Services to be provided
by the Provider hereunder in accordance with the standards set forth in this
Section 2.02.  Unless otherwise agreed in writing by the Parties, all reasonable
out-of-pocket costs and expenses (if any) incurred by any Party or any of its
Subsidiaries in connection with obtaining any such Third Party consent that is
required to allow the Provider to perform or cause to be performed such Services
shall be divided proportionately between the Provider and the Recipient in
accordance with such Parties’ respective utilization of such Services at such
time.  If, with respect to a Service, the Parties, despite the use of such
commercially reasonable efforts, are unable to obtain a required Third Party
consent, or the performance of such Service by the Provider would constitute a
violation of any applicable Law, the Provider shall have no obligation
whatsoever to perform or cause to be performed such Service.

 

(c)           Unless otherwise provided with respect to a specific Service on
the Schedules hereto, the Provider shall not be obligated to perform or to cause
to be performed any Service in a manner that is materially more burdensome (with
respect to service quality or quantity) than analogous services provided to
Parent or its applicable functional group or Subsidiary (collectively referred
to as the “Level of Service”) during the one year period ending on the last day
of Parent’s last fiscal quarter completed on or prior to the date of the
Distribution (the “Service Baseline Period”).  If the Recipient requests that
the Provider perform or cause to be performed any Service that exceeds the Level
of Service during the Service Baseline Period, then the Parties shall cooperate
and act in good faith to determine whether the Provider will be required to
provide such requested higher Level of Service.  If the Parties determine that
the Provider shall provide the requested higher Level of Service, then such
higher Level of Service shall be documented in a written agreement signed by the
Parties.  Each amended section of the Schedules hereto, as agreed to in writing
by the Parties, shall be deemed part of this Agreement as of the date of such
written agreement and the Level of Service increases set forth in such written
agreement shall be deemed a part of the “Services” provided under this
Agreement, in each case subject to the terms and conditions of this Agreement.

 

(d)           Subject to Sections 2.02(b) and 9.12, if a Recipient provides a
Provider with written notice of the occurrence of any Significant Service
Shortfall (as defined below), such Provider shall promptly, for no additional
charge, use reasonable best efforts to rectify or cause to be rectified such
Significant Service Shortfall. In addition to any other rights the Recipient may
have pursuant to this Agreement, if the Provider fails to rectify or cause to be
rectified such Significant Service Shortfall within five (5) business days from
the date of such notice, such Recipient may obtain replacement services from a
Third Party or perform such services for itself and such Provider shall
reimburse the Recipient for the reasonable cost of any such replacement
services, less the amount such Recipient would have paid pursuant to this
Agreement for such Services. A “Significant Service Shortfall” shall be deemed
to have occurred if, subject to the Recipient’s compliance in all material
respects with Section 3.01  and the Recipient providing its approval as
specified in the proviso in Section 2.04, the quality or performance of the
Services provided by a Provider hereunder falls (i) below an express service

 

7

--------------------------------------------------------------------------------


 

level identified with respect to a specific Service in the Schedules hereto, or
(ii) materially below the standards required by Section 2.02(a), as applicable.

 

(e)           (i) Neither the Provider nor any of its Subsidiaries shall be
required to perform or to cause to be performed any of the Services for the
benefit of any Third Party or any other Person other than the Recipient and its
Subsidiaries, and (ii) EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 2.02 OR
SECTION 7.04, EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES ARE PROVIDED
ON AN “AS-IS” BASIS, THAT THE RECIPIENT ASSUMES ALL RISK AND LIABILITY ARISING
FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES, AND THAT THE
PROVIDER MAKES NO OTHER REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, WITH
RESPECT TO THE SERVICES.  EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

(f)            Each Party shall be responsible for its own compliance with any
and all Laws applicable to its performance under this Agreement.  No Party shall
knowingly take any action in violation of any such applicable Law that results
in Liability being imposed on the other Party.

 

Section 2.03.         Charges for Services.  Unless otherwise provided with
respect to a specific Service on the Schedules hereto, the Recipient shall pay
the Provider of the Services a fee (either one-time or recurring) for such
Services (or category of Services, as applicable) (each fee constituting a
“Charge” and, collectively, “Charges”), which Charges shall be set forth on the
applicable Schedules hereto, or if not so set forth, then, unless otherwise
provided with respect to a specific Service on the Schedule hereto, based upon
the cost of providing such Services and shall be agreed to by the Parties from
time to time.  During the term of this Agreement, the amount of a Charge for any
Service may be modified to the extent of (a) any adjustments mutually agreed to
by the Parties, (b) any adjustments due to a change in Level of Service
requested by the Recipient and agreed upon by the Provider, and (c) any
adjustment in the rates or charges imposed by any Third Party provider that is
providing Services (proportional to the respective use of such Services by each
Party), provided that the Provider will notify the Recipient in writing of any
such change in rates at least thirty (30) days prior to the effective date of
such rate change.  Together with any invoice for Charges, the Provider shall
provide the Recipient with reasonable documentation, including any additional
documentation reasonably requested by the Recipient to the extent that such
documentation is in the Provider’s or its Subsidiaries’ possession or control,
to support the calculation of such Charges.

 

Section 2.04.         Reimbursement for Out-of-Pocket Costs and Expenses.  The
Recipient shall reimburse the Provider for reasonable out-of-pocket costs and
expenses incurred by the Provider or any of its Subsidiaries in connection with
providing the Services (including reasonable travel-related expenses) to the
extent that such costs and expenses are not reflected in the Charges for such
Services; provided, however, that any such cost or expense in excess of five

 

8

--------------------------------------------------------------------------------


 

thousand dollars ($5,000.00) that is not consistent with historical practice
between the Parties for any individual Service (including business travel and
related expenses) shall require advance written approval of the Recipient.  Any
authorized travel-related expenses incurred in performing the Services shall be
incurred and charged to the Recipient in accordance with the Provider’s
then-applicable business travel policies.

 

Section 2.05.         Changes in the Performance of Services.  Subject to the
performance standards for Services set forth in Sections 2.02(a), 2.02(b) and
2.02(c), the Provider may make changes from time to time in the manner of
performing the Services if the Provider is making similar changes in performing
analogous services for itself and if the Provider furnishes to the Recipient
reasonable prior written notice (in content and timing) of such changes.  If
such change shall materially adversely affect the timeliness or quality of, or
the Charges for, the applicable Service, the Recipient shall be permitted to
terminate this Agreement pursuant to Section 5.02(a)(i) without being required
to pay any Termination Charges pursuant to Section 5.04 or comply with clauses
(x), (y) and (z) of Section 5.02(a)(i).

 

Section 2.06.         Transitional Nature of Services.  The Parties acknowledge
the transitional nature of the Services and agree to cooperate in good faith and
to use commercially reasonable efforts to avoid a disruption in the transition
of the Services from the Provider to the Recipient (or its designee).  Unless
otherwise agreed with respect to a specific Service, each Party agrees to use
its commercially reasonable efforts to reduce or eliminate its and its
Affiliates’ dependency on each Service to the extent and as soon as is
reasonably practicable.

 

Section 2.07.         Subcontracting.  A Provider may hire or engage one or more
Third Parties to perform any or all of its obligations under this Agreement;
provided, however, that (a) such Provider shall use the same degree of care (but
at least reasonable care) in selecting each of such Third Party as it would if
such Third Party was being retained to provide similar services to the Provider
and (b) such Provider shall in all cases remain responsible (as primary obligor)
for all of its obligations under this Agreement with respect to the scope of the
Services, the performance standard for Services set forth in Sections 2.02(a),
2.02(b) and 2.02(c) and the content of the Services provided to the Recipient. 
Such Provider shall be liable for any breach of its obligations under this
Agreement by any Third Party service provider engaged by such Provider.  Subject
to the confidentiality provisions set forth in Article VI, each Party shall, and
shall cause their respective Affiliates to, provide, upon ten (10) business
days’ prior written notice from the other Party, any Information within such
Party’s or its Affiliates’ control that the requesting Party reasonably requests
in connection with any Services being provided to such requesting Party by a
Third Party, including any applicable invoices, agreements documenting the
arrangements between such Third Party and the Provider and other supporting
documentation; provided, further, however, that each Party shall make no more
than one such request per Third Party during any calendar quarter.

 

Section 2.08.         Certain SpinCo IP/IT.  If requested by Parent in writing,
SpinCo hereby agrees that, at least 30 days prior to the completion or
termination of the Services provided by SpinCo set forth on Schedule 2.08,
SpinCo shall in good faith negotiate (if Parent so desires), during such 30 day
period, to enter into a separate agreement either to extend such Services or to
license the applicable SpinCo IP/IT to Parent, in each case on commercially
reasonable terms mutually acceptable to the Parties at such time.

 

9

--------------------------------------------------------------------------------

 

ARTICLE III
OTHER ARRANGEMENTS

 

Section 3.01.         Access.

 

(a)           SpinCo shall, and shall cause its Subsidiaries to, allow Parent
and its Subsidiaries and their respective Representatives reasonable access to
the facilities of SpinCo and its Subsidiaries that is necessary for Parent and
its Subsidiaries to fulfill their obligations under this Agreement.  In addition
to the foregoing right of access, SpinCo shall, and shall cause its Subsidiaries
to, afford Parent, its Subsidiaries and their respective Representatives, upon
reasonable advance written notice, reasonable access during normal business
hours to the facilities, Information, systems, infrastructure and personnel of
SpinCo and its Subsidiaries as reasonably necessary for Parent to verify the
adequacy of internal controls over information technology, reporting of
financial data and related processes employed in connection with the Services
being provided by SpinCo or its Subsidiaries, including in connection with
verifying compliance with Section 404 of the Sarbanes-Oxley Act of 2002;
provided that (i) such access shall not unreasonably interfere with any of the
business or operations of SpinCo or any of its Subsidiaries and (ii) in the
event that SpinCo determines that providing such access could violate any
applicable Law or agreement or waive any attorney-client privilege, then the
Parties shall use commercially reasonable efforts to permit such access in a
manner that avoids any such consequence.  Parent agrees that all of its and its
Subsidiaries’ employees shall, and that it shall use commercially reasonable
efforts to cause its Representatives’ employees to, when on the property of
SpinCo or its Subsidiaries, or when given access to any facilities, Information,
systems, infrastructure or personnel of SpinCo or its Subsidiaries, conform to
the policies and procedures of SpinCo and its Subsidiaries, as applicable,
concerning health, safety, conduct and security which are made known or provided
to Parent from time to time.

 

(b)           Parent shall, and shall cause its Subsidiaries to, allow SpinCo
and its Subsidiaries and their respective Representatives reasonable access to
the facilities of Parent and its Subsidiaries that is necessary for SpinCo and
its Subsidiaries to fulfill their obligations under this Agreement.  In addition
to the foregoing right of access, Parent shall, and shall cause its Subsidiaries
to, afford SpinCo, its Subsidiaries and their respective Representatives, upon
reasonable advance written notice, reasonable access during normal business
hours to the facilities, Information, systems, infrastructure and personnel of
Parent and its Subsidiaries as reasonably necessary for SpinCo to verify the
adequacy of internal controls over information technology, reporting of
financial data and related processes employed in connection with the Services
being provided by Parent or its Subsidiaries, including in connection with
verifying compliance with Section 404 of the Sarbanes-Oxley Act of 2002;
provided that (i) such access shall not unreasonably interfere with any of the
business or operations of Parent or any of its Subsidiaries and (ii) in the
event that Parent determines that providing such access could violate any
applicable Law or agreement or waive any attorney-client privilege, then the
Parties shall use commercially reasonable efforts to permit such access in a
manner that avoids any such consequence.  SpinCo agrees that all of its and its
Subsidiaries’ employees shall, and that it shall use commercially reasonable
efforts to cause its Representatives’ employees to, when on the property of
Parent or its Subsidiaries, or when given access to any facilities, Information,

 

10

--------------------------------------------------------------------------------


 

systems, infrastructure or personnel of Parent or its Subsidiaries, conform to
the policies and procedures of Parent and its Subsidiaries, as applicable,
concerning health, safety, conduct and security which are made known or provided
to SpinCo from time to time.

 

ARTICLE IV
BILLING; TAXES

 

Section 4.01.         Procedure.  Charges for the Services shall be charged to
and payable by the Recipient.  Amounts payable pursuant to this Agreement shall
be paid by wire transfer (or such other method of payment as may be agreed
between the Parties from time to time) to the Provider (as directed by the
Provider), on a monthly basis in the case of recurring fees, which amounts shall
be due within forty-five (45) days of the Recipient’s receipt of each such
invoice, including reasonable documentation pursuant to Section 2.03.  All
amounts due and payable hereunder shall be invoiced and paid in U.S. dollars. 
In the event of any billing dispute, the Recipient shall promptly pay any
undisputed amount.

 

Section 4.02.         Late Payments.  Charges not paid when due (including any
undisputed amounts) pursuant to this Agreement (and any amounts billed or
otherwise invoiced or demanded and properly payable that are not paid within
forty-five (45) days of the receipt of such bill, invoice or other demand) shall
accrue interest at a rate per annum equal to the Prime Rate plus two percent
(2%) or the maximum rate under applicable Law, whichever is lower (the “Interest
Payment”).

 

Section 4.03.         Taxes.  Without limiting any provisions of this Agreement,
the Recipient shall bear any and all Taxes and other similar charges (and any
related interest and penalties) imposed on, or payable with respect to, any fees
or charges, including any Charges, payable by it pursuant to this Agreement,
including all sales, use, value-added, and similar Taxes, but excluding any
Taxes on the Provider’s income.  Notwithstanding anything to the contrary in the
previous sentence or elsewhere in this Agreement, the Recipient shall be
entitled to withhold from any payments to the Provider any such Taxes that the
Recipient is required by applicable Law to withhold and shall pay such Taxes to
the applicable Taxing Authority.

 

Section 4.04.         No Set-Off.  Except as mutually agreed to in writing by
Parent and SpinCo, no Party or any of its Affiliates shall have any right of
set-off or other similar rights with respect to (a) any amounts received
pursuant to this Agreement or (b) any other amounts claimed to be owed to the
other Party or any of its Subsidiaries arising out of this Agreement.

 

Section 4.05.         Audit Rights.  Subject to the confidentiality provisions
of this Agreement, each Party shall, and shall cause their respective Affiliates
to, provide, upon ten (10) days’ prior written notice from the other Party, any
information within such Party’s or its Affiliates’ possession that the
requesting Party reasonably requests in connection with any Services being
provided to such requesting Party by the other Party or a Third Party service
provider, including any applicable invoices or other supporting documentation,
or in the case of a Third Party service provider, agreements documenting the
arrangements between such Third Party service provider and the Provider;
provided, however, that each Party shall make no more than one such request
during any calendar month.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V
TERM AND TERMINATION

 

Section 5.01.         Term.  This Agreement shall commence at the Effective Time
and shall terminate upon the earlier to occur of (a) the last date on which
either Party is obligated to provide any Service to the other Party in
accordance with the terms of this Agreement; (b) the mutual written agreement of
the Parties to terminate this Agreement in its entirety; and (c) the date that
is the two year anniversary of the Distribution Date.  Unless otherwise
terminated pursuant to Section 5.02, this Agreement shall terminate with respect
to each Service as of the close of business on the last day of the Service
Period for such Service.

 

Section 5.02.         Early Termination.

 

(a)           Without prejudice to the Recipient’s rights with respect to Force
Majeure, the Recipient may from time to time terminate this Agreement with
respect to the entirety or portion of any Service (for the avoidance of doubt,
the Recipient may terminate any Service (or portion thereof) set forth on any
part of the Schedules hereto without terminating all or any other Services set
forth on the same Schedule as such terminated Service (or portion thereof)):

 

(i)            For any reason or no reason, upon the giving of at least
forty-five (45) days’ prior written notice (or such other number of days
specified in the Schedules hereto) to the Provider of such Service; provided,
however, that any such termination (x) may not be effective prior to the end of
the Minimum Service Period, (y) may only be effective as of the last day of a
month and (z) shall be subject to the obligation to pay any applicable
Termination Charges pursuant to Section 5.04; or

 

(ii)           if the Provider of such Service has failed to perform any of its
material obligations under this Agreement with respect to such Service, and such
failure shall continue to be uncured by the Provider for a period of at least
thirty (30) days after receipt by the Provider of written notice of such failure
from the Recipient;  provided, however, that the Recipient shall not be entitled
to terminate this Agreement with respect to the applicable Service if, as of the
end of such period, there remains a good-faith Dispute between the Parties
(undertaken in accordance with the terms of Section 9.16) as to whether the
Provider has cured the applicable breach.

 

(b)           The Provider may terminate this Agreement with respect to the
entirety or portion of any Service at any time upon prior written notice to the
Recipient if the Recipient has failed to perform any of its material obligations
under this Agreement with respect to such Service, including making payment of
Charges for such Service when due, and such failure shall continue to be uncured
by the Recipient for a period of at least thirty (30) days after receipt by the
Recipient of a written notice of such failure from the Provider; provided,
however, that the Provider shall not be entitled to terminate this Agreement
with respect to the applicable Service if, as of the end of such period, there
remains a good-faith Dispute between the Parties (undertaken in accordance with
the terms of Section 9.16) as to whether the Recipient has cured the applicable
breach.  The Schedules hereto shall be updated to reflect any terminated
Service.

 

12

--------------------------------------------------------------------------------


 

Section 5.03.         Interdependencies.  The Parties acknowledge and agree that
(a) there may be interdependencies among the Services being provided under this
Agreement; (b) upon the request of either Party, the Parties shall cooperate and
act in good faith to determine whether (i) any such interdependencies exist with
respect to the particular Service that a Party is seeking to terminate pursuant
to Section 5.02 and (ii) in the case of such termination, the Provider’s ability
to provide a particular Service in accordance with this Agreement would be
materially and adversely affected by such termination of another Service; and
(c) in the event that the Parties have determined that such interdependencies
exist and such termination would materially and adversely affect the Provider’s
ability to provide a particular Service in accordance with this Agreement, the
Parties shall (i) negotiate in good faith to amend the Schedules hereto with
respect to such impacted Service prior to such termination, which amendment
shall be consistent with the terms of comparable Services, and (ii) if after
such negotiation, the Parties are unable to agree on such amendment, the
Provider’s obligation to provide such Service shall terminate automatically with
such termination.

 

Section 5.04.         Effect of Termination.  Upon the termination of any
Service pursuant to this Agreement, the Provider of the terminated Service shall
have no further obligation to provide the terminated Service, and the Recipient
of such Service shall have no obligation to pay any future Charges relating to
such Service; provided, however, that the Recipient shall remain obligated to
the Provider for (a) the Charges owed and payable in respect of Services
provided prior to the effective date of termination for such Service, and
(b) any applicable Termination Charges (which, in the case of clause (b), shall
not be payable in the event that the Recipient terminates any Service pursuant
to Section 5.02(a)(ii)).  In connection with the termination of any Service, the
provisions of this Agreement not relating solely to such terminated Service
shall survive any such termination, and in connection with a termination of this
Agreement, Article I, this Article V, Article VII and Article IX, all
confidentiality obligations under this Agreement and Liability for all due and
unpaid Charges, and Termination Charges shall continue to survive indefinitely.

 

Section 5.05.         Information Transmission.  The Provider, on behalf of
itself and its respective Subsidiaries, shall use commercially reasonable
efforts to provide or make available, or cause to be provided or made available,
to the Recipient, in accordance with Section 6.1 of the Separation and
Distribution Agreement, any Information received or computed by the Provider for
the benefit of the Recipient concerning the relevant Service during the Service
Period; provided, however, that, except as otherwise agreed to in writing by the
Parties (a) the Provider shall not have any obligation to provide, or cause to
be provided, Information in any non-standard format, (b) the Provider and its
Subsidiaries shall be reimbursed for their reasonable costs in accordance with
Section 6.3 of the Separation and Distribution Agreement for creating,
gathering, copying, transporting and otherwise providing such Information, and
(c) the Provider shall use commercially reasonable efforts to maintain any such
Information in accordance with Section 6.4 of the Separation and Distribution
Agreement.

 

ARTICLE VI
CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

 

Section 6.01.         Parent and SpinCo Obligations.  Subject to Section 6.04,
until the three (3)-year anniversary of the date of the termination of this
Agreement in its entirety, each of

 

13

--------------------------------------------------------------------------------


 

Parent and SpinCo, on behalf of itself and each of its Subsidiaries, agrees to
hold, and to cause its respective Representatives to hold, in strict confidence,
with at least the same degree of care that applies to Parent’s Confidential
Information pursuant to policies in effect as of the Effective Time, all
Confidential Information concerning the other Party or its Subsidiaries or their
respective businesses  that is either in its possession (including Confidential
Information in its possession prior to the date hereof) or furnished by such
other Party or such other Party’s Subsidiaries or their respective
Representatives at any time pursuant to this Agreement, and shall not use any
such Confidential Information other than for such purposes as may be expressly
permitted hereunder, except, in each case, to the extent that such Confidential
Information (a) is or becomes generally available to the public, other than as a
result of a disclosure by such Party or any of its Subsidiaries or any of their
respective Representatives in violation of this Agreement; (b) is lawfully
acquired from other sources by such Party or any of its Subsidiaries, which
sources are not themselves bound by a confidentiality obligation or other
contractual, legal or fiduciary obligation of confidentiality with respect to
such Confidential Information; or (c) is independently developed or generated
without reference to or use of the Confidential Information of the other Party
or any of its Subsidiaries.  If any Confidential Information of a Party or any
of its Subsidiaries is disclosed to the other Party or any of its Subsidiaries
in connection with providing the Services, then such disclosed Confidential
Information shall be used only as required to perform such Services.

 

Section 6.02.         No Release; Return or Destruction.  Each Party agrees
(a) not to release or disclose, or permit to be released or disclosed, any
Confidential Information of the other Party addressed in Section 6.01 to any
other Person, except its Representatives who need to know such Confidential
Information in their capacities as such (whom shall be advised of their
obligations hereunder with respect to such Confidential Information) and except
in compliance with Section 6.04, and (b) to use commercially reasonable efforts
to maintain such Confidential Information in accordance with Section 6.4 of the
Separation and Distribution Agreement.  Without limiting the foregoing, when any
such Confidential Information is no longer needed for the purposes contemplated
by the Separation and Distribution Agreement, this Agreement or any other
Ancillary Agreements, each Party will promptly after request of the other Party
either return to the other Party all such Confidential Information in a tangible
form (including all copies thereof and all notes, extracts or summaries based
thereon) or notify the other Party in writing that it has destroyed such
information (and such copies thereof and such notes, extracts or summaries based
thereon); provided, that the Parties may retain electronic back-up versions of
such Confidential Information maintained on routine computer system backup
tapes, disks or other backup storage devices.

 

Section 6.03.         Privacy and Data Protection Laws.  Each Party shall comply
with all applicable state, federal and foreign privacy and data protection Laws
that are or that may in the future be applicable to the provision of the
Services under this Agreement.

 

Section 6.04.         Protective Arrangements.  In the event that a Party or any
of its Subsidiaries either determines on the advice of its counsel that it is
required to disclose any information pursuant to applicable Law or receives any
request or demand under lawful process or from any Governmental Authority to
disclose or provide information of the other Party (or any of its Subsidiaries)
that is subject to the confidentiality provisions hereof, such Party shall
notify the other Party (to the extent legally permitted) as promptly as
practicable under the

 

14

--------------------------------------------------------------------------------


 

circumstances prior to disclosing or providing such information and shall
cooperate, at the expense of the other Party, in seeking any appropriate
protective order requested by the other Party.  In the event that such other
Party fails to receive such appropriate protective order in a timely manner and
the Party receiving the request or demand reasonably determines that its failure
to disclose or provide such information shall actually prejudice the Party
receiving the request or demand, then the Party that received such request or
demand may thereafter disclose or provide information to the extent required by
such Law (as so advised by its counsel) or by lawful process or such
Governmental Authority, and the disclosing Party shall promptly provide the
other Party with a copy of the information so disclosed, in the same form and
format so disclosed, together with a list of all Persons to whom such
information was disclosed, in each case to the extent legally permitted.

 

ARTICLE VII
LIMITED LIABILITY AND INDEMNIFICATION

 

Section 7.01.         Limitations on Liability.

 

(a)           SUBJECT TO SECTION 7.02, THE LIABILITIES OF THE PROVIDER AND ITS
SUBSIDIARIES AND THEIR RESPECTIVE REPRESENTATIVES, COLLECTIVELY, UNDER THIS
AGREEMENT FOR ANY ACT OR FAILURE TO ACT IN CONNECTION HEREWITH (INCLUDING THE
PERFORMANCE OR BREACH OF THIS AGREEMENT), OR FROM THE SALE, DELIVERY, PROVISION
OR USE OF ANY SERVICES PROVIDED UNDER OR CONTEMPLATED BY THIS AGREEMENT, WHETHER
IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE,
SHALL NOT EXCEED $7,500,000.  SUBJECT TO SECTION 7.02 AND EXCEPT FOR THE FAILURE
OF THE RECIPIENT TO PAY FOR SERVICES, THE LIABILITIES OF THE RECIPIENT AND ITS
SUBSIDIARIES AND THEIR RESPECTIVE REPRESENTATIVES, COLLECTIVELY, UNDER THIS
AGREEMENT FOR ANY ACT OR FAILURE TO ACT IN CONNECTION HEREWITH (INCLUDING THE
PERFORMANCE OR BREACH OF THIS AGREEMENT), OR FROM THE RECEIPT  OF ANY SERVICES
PROVIDED UNDER OR CONTEMPLATED BY THIS AGREEMENT, WHETHER IN CONTRACT, TORT
(INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE, SHALL NOT EXCEED
$7,500,000.

 

(b)           IN NO EVENT SHALL EITHER PARTY, ITS SUBSIDIARIES OR THEIR
RESPECTIVE REPRESENTATIVES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
PUNITIVE, EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR DAMAGES IN EXCESS OF
COMPENSATORY DAMAGES OF THE OTHER PARTY IN CONNECTION WITH THE PERFORMANCE OF
THIS AGREEMENT (OTHER THAN ANY SUCH LIABILITY WITH RESPECT TO A THIRD-PARTY
CLAIM), AND EACH PARTY HEREBY WAIVES ON BEHALF OF ITSELF, ITS SUBSIDIARIES AND
ITS REPRESENTATIVES ANY CLAIM FOR SUCH DAMAGES, WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE.

 

(c)           The limitations in Section 7.01(a) and Section 7.01(b) shall not
apply in respect of any Liability arising out of or in connection with
(i) either Party’s Liability for breaches of confidentiality under Article VI,
(ii) either Party’s obligations under Section 7.03 or

 

15

--------------------------------------------------------------------------------


 

7.04 or (iii) the gross negligence, willful misconduct or fraud of or by the
Party to be charged. The limitations in Section 7.01(b) shall not apply in
respect of any Liability arising out of or in connection with the negligent
provision of technical Services by the Provider which results in the inability
of the Recipient to display advertisements, whether through digital media or
otherwise.

 

Section 7.02.         Obligation to Re-Perform; Liabilities.  In the event of
any breach of this Agreement by the Provider with respect to the provision of
any Services (with respect to which the Provider can reasonably be expected to
re-perform in a commercially reasonable manner), the Provider shall (a) promptly
correct in all material respects such error, defect or breach or re-perform in
all material respects such Services at the request of the Recipient and at the
sole cost and expense of the Provider and (b) subject to the limitations set
forth in Section 7.01, reimburse the Recipient and its Subsidiaries and
Representatives for Liabilities attributable to such breach by the Provider. 
The remedy set forth in this Section 7.02 shall be the sole and exclusive remedy
of the Recipient for any such breach of this Agreement; provided, however, that
the foregoing shall not prohibit the Recipient from exercising its right to
terminate this Agreement in accordance with the provisions of
Section 5.02(a)(ii) or, if applicable, seeking replacement services and
reimbursement in accordance with the provisions of Section 2.02(d) or specific
performance in accordance with Section 9.17.  Any request for re-performance in
accordance with this Section 7.02 by the Recipient must be in writing and
specify in reasonable detail the particular error, defect or breach, and such
request must be made no more than one month from the later of (x) the date on
which such breach occurred and (y) the date on which such breach was reasonably
discovered by the Recipient.

 

Section 7.03.         Third-Party Claims.  In addition to (but not in
duplication of) its other indemnification obligations (if any) under the
Separation and Distribution Agreement, this Agreement or any other Ancillary
Agreement, the Recipient shall indemnify, defend and hold harmless the Provider,
its Subsidiaries and each of their respective Representatives, and each of the
successors and assigns of any of the foregoing (collectively, the “Provider
Indemnitees”), from and against any and all claims of Third Parties relating to,
arising out of or resulting from the Recipient’s use or receipt of the Services
provided by the Provider hereunder, other than (a) Third Party Claims arising
out of the gross negligence, willful misconduct or fraud of any Provider
Indemnitee and (b) as set forth in Section 2.02(b).

 

Section 7.04.         Provider Indemnity.  In addition to (but not in
duplication of) its other indemnification obligations (if any) under the
Separation and Distribution Agreement, this Agreement or any other Ancillary
Agreement, the Provider shall indemnify, defend and hold harmless the Recipient,
its Subsidiaries and each of their respective Representatives, and each of the
successors and assigns of any of the foregoing (collectively, the “Recipient
Indemnitees”), from and against any and all Liabilities relating to, arising out
of or resulting from the sale, delivery or provision of any Services provided by
such Provider hereunder, but only to the extent that such Liability relates to,
arises out of or results from (a) the Provider’s gross negligence, willful
misconduct or fraud or (b) the Provider’s negligent provision of technical
Services which results in the inability of the Recipient to display
advertisements, whether through digital media or otherwise.

 

16

--------------------------------------------------------------------------------


 

Section 7.05.         Indemnification Procedures.  The procedures for
indemnification set forth in Sections 4.5, 4.6 and 4.7 of the Separation and
Distribution Agreement shall govern claims for indemnification under this
Agreement.

 

ARTICLE VIII
TRANSITION COMMITTEE

 

Section 8.01.         Establishment.  Pursuant to the Separation and
Distribution Agreement, a Transition Committee is to be established by Parent
and SpinCo to, among other things, monitor and manage matters arising out of or
resulting from this Agreement.  Without limiting the generality of the
foregoing, each Party shall cause each member of the Transition Committee who is
an employee, agent or other Representative of such Party to work in good faith
to resolve any Dispute arising out of or relating in any way to this Agreement.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01.         Mutual Cooperation.  Each Party shall, and shall cause its
Subsidiaries to, cooperate with the other Party and its Subsidiaries in
connection with the performance of the Services hereunder; provided, however,
that such cooperation shall not unreasonably disrupt the normal operations of
such Party or its Subsidiaries; and, provided, further, that this Section 9.01
shall not require such Party to incur any out-of-pocket costs or expenses unless
and except as expressly provided in this Agreement or otherwise agreed to in
writing by the Parties.

 

Section 9.02.         Further Assurances.  Subject to the terms of this
Agreement, each Party shall take, or cause to be taken, any and all reasonable
actions, including the execution, acknowledgment, filing and delivery of any and
all documents and instruments that any other Party may reasonably request in
order to effect the intent and purpose of this Agreement and the transactions
contemplated hereby.

 

Section 9.03.         Audit Assistance.  Each of the Parties and their
respective Subsidiaries are or may be subject to regulation and audit by a
Governmental Authority (including a Taxing Authority), standards organizations,
customers or other parties to contracts with such Parties or their respective
Subsidiaries under applicable Law, standards or contract provisions.  If a
Governmental Authority, standards organization, customer or other party to a
contract with a Party or its Subsidiary exercises its right to examine or audit
such Party’s or its Subsidiary’s books, records, documents or accounting
practices and procedures pursuant to such applicable Law, standards or contract
provisions, and such examination or audit relates to the Services, then the
other Party shall provide, at the sole cost and expense of the requesting Party,
all assistance reasonably requested by the Party that is subject to the
examination or audit in responding to such examination or audits or requests for
Information, to the extent that such assistance or Information is within the
reasonable control of the cooperating Party and is related to the Services.

 

Section 9.04.         Title to Intellectual Property.  Except as expressly
provided for under the terms of this Agreement or the Separation and
Distribution Agreement, the Recipient acknowledges that it shall acquire no
right, title or interest (including any license rights or rights

 

17

--------------------------------------------------------------------------------


 

of use) in any intellectual property which is owned or licensed by the Provider,
by reason of the provision of the Services hereunder.  The Recipient shall not
remove or alter any copyright, trademark, confidentiality or other proprietary
notices that appear on any intellectual property owned or licensed by the
Provider, and the Recipient shall reproduce any such notices on any and all
copies thereof.  The Recipient shall not attempt to decompile, translate,
reverse engineer or make excessive copies of any intellectual property owned or
licensed by the Provider, and the Recipient shall promptly notify the Provider
of any such attempt, regardless of whether by the Recipient or any Third Party,
of which the Recipient becomes aware.

 

Section 9.05.         Independent Contractors.  The Parties each acknowledge and
agree that they are separate entities, each of which has entered into this
Agreement for independent business reasons.  The relationships of the Parties
hereunder are those of independent contractors and nothing contained herein
shall be deemed to create a joint venture, partnership or any other relationship
between the Parties.  Employees performing Services hereunder do so on behalf
of, under the direction of, and as employees of, the Provider, and the Recipient
shall have no right, power or authority to direct such employees, unless
otherwise specified with respect to a particular Service on the Schedules
hereto.

 

Section 9.06.         Counterparts; Entire Agreement; Corporate Power.

 

(a)           This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Party.

 

(b)           This Agreement, the Separation and Distribution Agreement and the
Ancillary Agreements and the Exhibits, Schedules and appendices hereto and
thereto contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter, and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or
therein.  This Agreement, the Separation and Distribution Agreement, and the
Ancillary Agreements govern the arrangements in connection with the Separation
and Distribution and would not have been entered independently.

 

(c)           Parent represents on behalf of itself and, to the extent
applicable, each of its Subsidiaries, and SpinCo represents on behalf of itself
and, to the extent applicable, each of its Subsidiaries, as follows:

 

(i)            each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

 

18

--------------------------------------------------------------------------------

 

(ii)           this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it and is enforceable in accordance
with the terms hereof.

 

(d)           Each Party acknowledges and agrees that delivery of an executed
counterpart of a signature page to this Agreement (whether executed by manual,
stamp or mechanical signature) by facsimile or by email in portable document
format (PDF) shall be effective as delivery of such executed counterpart of this
Agreement.  Each Party expressly adopts and confirms each such facsimile, stamp
or mechanical signature (regardless of whether delivered in person, by mail, by
courier, by facsimile or by email in portable document format (PDF)) made in its
respective name as if it were a manual signature delivered in person, agrees
that it will not assert that any such signature or delivery is not adequate to
bind such Party to the same extent as if it were signed manually and delivered
in person and agrees that, at the reasonable request of the other Party at any
time, it will as promptly as reasonably practicable cause this Agreement to be
manually executed (any such execution to be as of the date of the initial date
thereof) and delivered in person, by mail or by courier.

 

Section 9.07.         Governing Law.  This Agreement (and any claims or disputes
arising out of or related hereto or to the transactions contemplated hereby or
to the inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware, irrespective of the choice of Laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance and remedies.

 

Section 9.08.         Assignability.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns; provided, however, that neither Party may assign its rights
or delegate its obligations under this Agreement without the express prior
written consent of the other Party (such consent not to be unreasonably withheld
in connection with the divestiture of any Subsidiary or business of such Party
that is a Recipient).  Notwithstanding the foregoing, no such consent shall be
required for the assignment of a Party’s rights and obligations under the
Separation and Distribution Agreement, this Agreement and the other Ancillary
Agreements in whole (i.e., the assignment of a Party’s rights and obligations
under the Separation and Distribution Agreement, this Agreement and all the
other Ancillary Agreements all at the same time) in connection with a merger,
consolidation or other business combination of a Party with or into any other
Person or a sale of all or substantially all of the assets of a Party to another
Person, in each case so long as the resulting, surviving or acquiring Person
assumes all the obligations of the relevant Party by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Party.

 

Section 9.09.         Third-Party Beneficiaries.  Except as provided in
Article VII with respect to the Provider Indemnitees and the Recipient
Indemnitees in their respective capacities as such, (a) the provisions of this
Agreement are solely for the benefit of the Parties and are not intended to
confer upon any other Person except the Parties any rights or remedies
hereunder; and (b) there are no other third-party beneficiaries of this
Agreement and this Agreement shall not

 

19

--------------------------------------------------------------------------------


 

provide any other Third Party with any remedy, claim, Liability, reimbursement,
claim of action or other right in excess of those existing without reference to
this Agreement.

 

Section 9.10.         Notices.  All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 9.10):

 

If to Parent, to:

 

TEGNA Inc.
7950 Jones Branch Drive
McLean, Virginia 22107
Attention:  General Counsel

 

If to SpinCo, to:

 

Gannett Co, Inc.
7950 Jones Branch Drive
McLean, Virginia 22107
Attention:  Chief Legal Officer

 

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

Section 9.11.         Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby.  Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

 

Section 9.12.         Force Majeure.  No Party shall be deemed in default of
this Agreement for any delay or failure to fulfill any obligation hereunder so
long as and to the extent to which any delay or failure in the fulfillment of
such obligations is prevented, frustrated, hindered or delayed as a consequence
of circumstances of Force Majeure.  Without limiting the termination rights
contained in this Agreement, in the event of any such excused delay, the time
for performance shall be extended for a period equal to the time lost by reason
of the delay.  A Party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such Force Majeure,
(a) provide written notice to the other Party of the nature and extent of such
Force Majeure; and (b) use commercially reasonable efforts to remove any such
causes and resume performance under this Agreement as soon as reasonably
practicable (and in no event later than the date that the affected Party resumes
providing analogous services to, or otherwise resumes analogous performance
under any other agreement for, itself, its Affiliates or any Third

 

20

--------------------------------------------------------------------------------


 

Party) unless this Agreement has previously been terminated under Article V or
this Section 9.12.  The Recipient shall be (i) relieved of the obligation to pay
Charges for the affected Service(s) throughout the duration of such Force
Majeure and (ii) entitled to permanently terminate such Service(s) if the delay
or failure in providing such Services because of a Force Majeure shall continue
to exist for more than thirty (30) consecutive days (it being understood that
the Recipient shall not be required to provide any advance notice of such
termination to the Provider).

 

Section 9.13.         Headings.  The Article, Section and Paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

Section 9.14.         Survival of Covenants.  Except as expressly set forth in
this Agreement, the covenants, representations and warranties and other
agreements contained in this Agreement, and Liability for the breach of any
obligations contained herein, shall survive the Effective Time and shall remain
in full force and effect thereafter.

 

Section 9.15.         Waivers of Default.  Waiver by any Party of any default by
the other Party of any provision of this Agreement shall not be deemed a waiver
by the waiving Party of any subsequent or other default, nor shall it prejudice
the rights of the waiving Party.  No failure or delay by any Party in exercising
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

Section 9.16.         Dispute Resolution.

 

(a)           In the event of any controversy, dispute or claim (a “Dispute”)
(i) arising out of or relating to any Party’s rights or obligations under this
Agreement (whether arising in contract, tort or otherwise), calculation or
allocation of the costs of any Service or otherwise arising out of or relating
in any way to this Agreement (including the interpretation or validity of this
Agreement) and (ii) that is not resolved by the Transition Committee after a
reasonable period of time, such Dispute shall be resolved in accordance with the
dispute resolution process referred to in Article VII of the Separation and
Distribution Agreement.

 

(b)           In any Dispute regarding the amount of a Charge or a Termination
Charge, if such Dispute is finally resolved by the Transition Committee or
pursuant to the dispute resolution process set forth or referred to in
Section 9.16(a) and it is determined that the Charge or the Termination Charge,
as applicable, that the Provider has invoiced the Recipient, and that the
Recipient has paid to the Provider, is greater or less than the amount that the
Charge or the Termination Charge, as applicable, should have been, then (i) if
it is determined that the Recipient has overpaid the Charge or the Termination
Charge, as applicable, the Provider shall within ten (10) calendar days after
such determination reimburse the Recipient an amount of cash equal to such
overpayment, plus the Interest Payment, accruing from the date of payment by the
Recipient to the time of reimbursement by the Provider; and (ii) if it is
determined that the Recipient has underpaid the Charge or the Termination
Charge, as applicable, the Recipient shall within ten (10) calendar days after
such determination reimburse the Provider an amount of cash

 

21

--------------------------------------------------------------------------------


 

equal to such underpayment, plus the Interest Payment, accruing from the date
such payment originally should have been made by the Recipient to the time of
payment by the Recipient.

 

Section 9.17.         Specific Performance.  Subject to Section 9.16, in the
event of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Party or Parties who are, or
are to be, thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief (on an interim or permanent basis) in
respect of its rights or their rights under this Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative.  The Parties agree that the remedies at law for
any breach or threatened breach are inadequate compensation for any loss and
that any defense in any Action for specific performance that a remedy at law
would be adequate is waived.  Any requirements for the securing or posting of
any bond with such remedy are hereby waived by each of the Parties.  Unless
otherwise agreed in writing, the Parties shall continue to provide Services and
honor all other commitments under this Agreement during the course of dispute
resolution pursuant to the provisions of Section 9.16 and this Section 9.17 with
respect to all matters not subject to such Dispute; provided, however, that this
obligation shall only exist during the term of this Agreement.

 

Section 9.18.         Amendments.  No provisions of this Agreement or any
Ancillary Agreement shall be deemed waived, amended, supplemented or modified by
a Party, unless such waiver, amendment, supplement or modification is in writing
and signed by the authorized representative of the Party against whom it is
sought to enforce such waiver, amendment, supplement or modification.

 

Section 9.19.         Precedence of Schedules.  Each Schedule attached to or
referenced in this Agreement is hereby incorporated into and shall form a part
of this Agreement; provided, however, that the terms contained in such Schedule
shall only apply with respect to the Services provided under that Schedule.  In
the event of a conflict between the terms contained in an individual Schedule
and the terms in the body of this Agreement, the terms in the Schedule shall
take precedence with respect to the Services under such Schedule only.  No terms
contained in individual Schedules shall otherwise modify the terms of this
Agreement.

 

Section 9.20.         Interpretation.  In this Agreement, (a) words in the
singular shall be deemed to include the plural and vice versa and words of one
gender shall be deemed to include the other genders as the context requires;
(b) the terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole (including all of the Schedules, Annexes and Exhibits hereto) and not to
any particular provision of this Agreement; (c) Article, Section, Exhibit, Annex
and Schedule references are to the Articles, Sections, Exhibits, Annexes and
Schedules to this Agreement unless otherwise specified; (d) unless otherwise
stated, all references to any agreement shall be deemed to include the exhibits,
schedules and annexes to such agreement; (e) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) unless otherwise specified in a particular case, the word “days”
refers to calendar days; (h) references to “business day” shall mean any day
other than a Saturday, a Sunday or a day on which banking institutions are
generally authorized or required by law to close in  McLean, Virginia;
(i) references herein to this Agreement or any other agreement contemplated
herein shall be deemed to refer to this

 

22

--------------------------------------------------------------------------------


 

Agreement or such other agreement as of the date on which it is executed and as
it may be amended, modified or supplemented thereafter, unless otherwise
specified; and (j) unless expressly stated to the contrary in this Agreement,
all references to “the date hereof,” “the date of this Agreement,” “hereby” and
“hereupon” and words of similar import shall all be references to June 26, 2015.

 

Section 9.21.         Mutual Drafting.  This Agreement shall be deemed to be the
joint work product of the Parties and any rule of construction that a document
shall be interpreted or construed against a drafter of such document shall not
be applicable to this Agreement.

 

[Remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

 

 

GANNETT CO., INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Todd A. Mayman

 

 

Name:

Todd A. Mayman

 

 

Title:

Senior Vice President, General

 

 

 

Counsel and Secretary

 

 

 

 

 

 

 

 

 

GANNETT SPINCO, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Todd A. Mayman

 

 

Name:

Todd A. Mayman

 

 

Title:

Vice President

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------
